OPINION — AG — **** LIMITATIONS OF VOTER FRANCHISE **** ALTHOUGH THE PROVISIONS OF ARTICLE X, SECTION 9(A) (AUTHORIZING AN AD VALOREM TAX LEVY TO BE VOTED TO ASSIST IN FINANCING A COUNTY HEALTH DEPARTMENT) ARE NOT DIRECTLY INVALIDATED BY RECENT UNITED STATES SUPREME COURT DECISIONS, AN ELECTION UNDER SAID SECTION COULD BE DEFEATED BY PROPER ACTION BECAUSE THE VOTER FRANCHISE IS UNCONSTITUTIONALLY LIMITED UNDER THE PRINCIPLES OF "CITY OF PHOENIX V. KOLODZIEJSKI" (GARY M. BUSH) ** SEE: OPINION NO. 71-413 (1971) **